DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 7-20, and 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10537628. The application is a CON and there is no restriction to provide a safe harbor against ODP. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to Marek’s Disease Virus vectors that contain at least one transgene inserted in the same insertion areas, see each claim 1. They differ in scope as the patent only requires transgene and only specifies heterologous viral antigens in claims 6 and 7 whereas the application recites the viruses in claim 1 and this list of virus and specific viral protein antigens is different as the application names five virus and the patent only four. The other pending claims follow in similar limitation order to the patent and include location of transgene inserts of claims 4, 5, 14, and 16, see patent claims 4, 5, 14, and 16. Claim 7 lists specific genes but differ in scope even .


Claims 1, 4, 5, 7-20, and 23-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10813991. The application is a CON and there is no restriction to provide a safe harbor against ODP. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to Marek’s Disease Virus vectors that contain at least one transgene inserted in the same insertion areas, see each claim 1. They differ in scope as the patent requires the transgene to be IBV whereas the application recites the viruses in claim 1 and this list of virus and specific viral protein antigens is different as the application names five virus. The other pending claims follow in similar limitation order to the patent and include location of transgene inserts of claims 4, 5, 14, and 16, see patent claims 2, 3, 10, and 12. Claim 7 lists specific genes and these are disclosed in the specification and the claim 13 allows for inclusion of additional viral antigens.  Claims 8-13 are drawn to  heterologous promoters and PolyA signals, see patent claims 5-9. Claim 15 is drawn to immunogenic compositions of claim 1 and is the same as patent claim 11. Claim 17 is drawn to drawn to using a third transgene and this is the same as .
Citation of closest prior art:
Sondemeijer et al. (USPGPub 2013/0230556) teach a recombinant HVT that expresses an antigenic vaccine antigen and can be used to immunize against the antigen (abstract and claims 1, 10, 11, and 14).Sondemeijer et al. teach that the additional antigen can be NDV (para 131-132), that NDVF is known as an immunogen (para 28), that the expressed antigen is linked to a heterologous promoter (para 60), that promoters can be chosen from HSV-1 or that CMVIE is known (para 28, 60, and 61), and that the construct can include a polyA signal including SV40 (para 58). That the method of vaccinating can include intramuscular or in ovo (para 177 and 213), that chickens are vaccinated and that carriers/buffers are used (para 104).
Sondemeijer et al. does not teach insertion in the region flanked by UL3 and UL4 or US10 and Sorf3 or make obvious the use or expectation of success in selecting or using the sites.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648